Citation Nr: 0401610	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that this appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.    


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that an April 2002 letter 
from the RO advised the veteran of the evidence needed to 
substantiate a claim for increased rating of a service-
connected disability.  The veteran's back disability as of 
yet has not been service connected.  Therefore, it is 
apparent that the Board must remand this case to ensure that 
all evidence needed to consider the claim for service 
connection of the veteran's back disability has been 
obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Additional development contemplated 
by the VCAA should be undertaken, 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA.  The veteran and his representative 
should also be notified of any evidence 
not previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	
                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




